PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wu, John, Jun
Application No. 14/060,497
Filed: October 22, 2013
For: POSITION-BASED AUTOMATIC CONFIGURATION OF PORTABLE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed November 12, 2021, to revive the above-identified application, under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration on or before payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed June 7, 2021.  Accordingly, the date of abandonment is September 2, 2021. A Notice of Abandonment was mailed on September 8, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed declaration; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions